DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 5/3/2022. Claims 12 and 14-22 are currently pending. Claims 1-11 and 13 have been cancelled. The earliest effective filing date of the present application is 10/12/2018.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
3.	Claim 12 and 14-22 are objected to because of the following informalities:  
Claim 12 recites “the data base construction device” in line 3 when it should be “the database….”
  Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word generic placeholders plus functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: receiving module, contribution calculating module, contribution applying module, and profit sharing module because the claim discloses “the a memory stores including instructions executable by the processor programmed to perform functions of the …” different modules.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections -35 USC §101
6.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7..	Claims 12 and 14-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through
MPEP §2106.07(c).

Regarding Step 1
Claims 12 and 14-22 are directed toward a database construction device (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 12 and 14-22 are directed toward the judicial exception of an abstract idea. 
Regarding independent claim 12, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 12. A database construction device comprising biometric information database, the data base construction device comprising:
a receiving module configured to receive a data from a user terminal, the data comprising biometric data of a user;
a contribution calculating module configured to:
calculate a time-contribution by inputting time-series information regarding order of the received data into a function such that a higher contribution is resulted for an earlier order of receiving time-series information;
calculate a data-contribution based on qualitative information or quantitative information included in the received data;
calculate a construction-contribution that the user contributed to the construction of the biometric information database based on the calculated time-contribution and data- contribution;
a contribution applying module configured to apply the calculated construction- contribution to the user's identification information by generating a block including information obtained based on the user's biometric data, connecting the block to blocks of other users who participated in the construction of the biometric information database;
a profit sharing module configured to:
calculate an equity corresponding to each of the plurality of users based on a plurality of construction-contributions applied to the plurality of user's identification information such that the equity is calculated differently for each user according to a different level of the applied construction-contribution; and
share profits among the plurality of users according to the calculated equity corresponding to each user, 
wherein when the database construction device receives biometric data from a new user, the new user's public key corresponding to identification information, information included in the biometric data, time-contribution, data-contribution, construction-contribution, or equity is generated and linked to blocks containing previous user information; and 
a memory including instructions programmed to perform functions of the receiving module, contribution calculating module, contribution applying module, and profit sharing module, the instructions executed by a microprocessor.
The Applicant's Specification titled "Method, Apparatus, Computer Program and Computer Recordable Medium for Database Construction" emphasizes the business need for constructing a profit sharing database and calculating the shares, "These data are generally stored in the database of the platform service provider, and the platform service provider manages the information. Profits are generated when the platform service provider creates other services by using the data including personal information or sells the data to a third party. However, the problem of unfairness has been raised because profits using individual data used in database construction are returned only to the subject of platform services. In addition, when the platform service provider uses or sells the database without consent to the use of personal information, a problem of infringement of personal information occurs, which can be problem. Accordingly, the necessity of acknowledging the ownership of the database to each individual is required with the consent of the individual regarding the use of the database constructed by collection of individual information." (Spec. [p. 1, l. 26-p. 2, l. 4]). Thus, data construction to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claim 12 is directed to the abstract idea of constructing a profit sharing database and calculating the shares, which is considered certain methods of organizing human activity and/or mathematical concepts because the bolded claim limitations pertain to (i) commercial or legal interactions; and/or (ii) mathematical relationships. See MPEP §2106.04(a)(2)(11).
Applicant's claims as recited above provide a business solution of constructing a profit sharing database and calculating the shares. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite the creation and calculation of profit sharing, which pertain to "advertising, marketing or sales activities or behaviors and business relations (emphasis added)" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(11).
Furthermore, the claim limitations are also directed towards mathematical relationships because the limitations recite calculating time-contribution, data contribution, construction-contribution, and equity, which is "organizing information and manipulating information through mathematical correlations," expressly categorized under mathematical relationships.    See MPEP §2106.04(a)(2)(I).
Dependent claims 14-22 further reiterate the same abstract ideas with further embellishments, such as type of data, calculating nth order functions, summing contributions, applying a weight factor, applying an inverse weight factor, designating the time order of receiving data, and distributing based on a ratio, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim 12.

Regarding Step 2A [prong 2]
Claims 12 and 14-22 fail to integrate the abstract idea into a practical application. Independent claim 12 includes the following additional elements which do not amount to a practical application:
Claim 12. A database construction device comprising biometric information database, the data base construction device comprising:
a receiving module configured to receive a data from a user terminal, the data comprising biometric data of a user;
a contribution calculating module configured to:
calculate a time-contribution by inputting time-series information regarding order of the received data into a function such that a higher contribution is resulted for an earlier order of receiving time-series information;
calculate a data-contribution based on qualitative information or quantitative information included in the received data;
calculate a construction-contribution that the user contributed to the construction of the biometric information database based on the calculated time-contribution and data- contribution;
a contribution applying module configured to apply the calculated construction- contribution to the user's identification information by generating a block including information obtained based on the user's biometric data, connecting the block to blocks of other users who participated in the construction of the biometric information database;
a profit sharing module configured to:
calculate an equity corresponding to each of the plurality of users based on a plurality of construction-contributions applied to the plurality of user's identification information such that the equity is calculated differently for each user according to a different level of the applied construction-contribution; and
share profits among the plurality of users according to the calculated equity corresponding to each user, 
wherein when the database construction device receives biometric data from a new user, the new user's public key corresponding to identification information, information included in the biometric data, time-contribution, data-contribution, construction-contribution, or equity is generated and linked to blocks containing previous user information; and 
a memory including instructions programmed to perform functions of the receiving module, contribution calculating module, contribution applying module, and profit sharing module, the instructions executed by a microprocessor.
The bolded limitations recited above in independent claim 12 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a memory, microprocessor, the receiving module, contribution calculating module, contribution applying module, and profit sharing module which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance: 
In the case of hardware implementation, the method according to embodiments of the present invention includes one or more Application Specific Integrated Circuits (ASICs), Digital Signal Processors (DSPs), Digital Signal Processing Devices (DSPDs), and Programmable Logic Devices (PLDs). , Field Programmable Gate Arrays (FPGAs), processors, controllers, microcontrollers, microprocessors, and the like. 
 In the case of implementation by firmware or software, the method according to the embodiments of the present invention may be implemented in the form of a module, procedure, or function that performs the functions or operations described above. A computer program in which a software code or the like is recorded may be stored in a computer-readable recording medium or a memory unit and driven by a processor. The memory unit may be located inside or outside the processor, and may exchange data with the processor through various known means.." (See generally Spec. p. 18). 
Nothing in the Specification describes the specific operations recited in claim 12 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of constructing a profit sharing database and calculating the shares. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for constructing a profit sharing database and calculating the shares and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention constructing a profit sharing database and calculating the shares on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 14-22 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claim 12 respectively, for example, type of data, calculating nth order functions, summing contributions, applying a weight factor, applying an inverse weight factor, designating the time order of receiving data, and distributing based on a ratio, but these features only serve to further limit the abstract idea of independent claim 12. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.

Regarding Step 2B
Claims 12 and 14-22 do not amount to significantly more than the abstract idea. Independent claim 12 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 12. A database construction device comprising biometric information database, the data base construction device comprising:
a receiving module configured to receive a data from a user terminal, the data comprising biometric data of a user;
a contribution calculating module configured to:
calculate a time-contribution by inputting time-series information regarding order of the received data into a function such that a higher contribution is resulted for an earlier order of receiving time-series information;
calculate a data-contribution based on qualitative information or quantitative information included in the received data;
calculate a construction-contribution that the user contributed to the construction of the biometric information database based on the calculated time-contribution and data- contribution;
a contribution applying module configured to apply the calculated construction- contribution to the user's identification information by generating a block including information obtained based on the user's biometric data, connecting the block to blocks of other users who participated in the construction of the biometric information database;
a profit sharing module configured to:
calculate an equity corresponding to each of the plurality of users based on a plurality of construction-contributions applied to the plurality of user's identification information such that the equity is calculated differently for each user according to a different level of the applied construction-contribution; and
share profits among the plurality of users according to the calculated equity corresponding to each user, 
wherein when the database construction device receives biometric data from a new user, the new user's public key corresponding to identification information, information included in the biometric data, time-contribution, data-contribution, construction-contribution, or equity is generated and linked to blocks containing previous user information; and 
a memory including instructions programmed to perform functions of the receiving module, contribution calculating module, contribution applying module, and profit sharing module, the instructions executed by a microprocessor.
The bolded limitations recited above in independent claim 12 do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of memory, microprocessor, the receiving module, contribution calculating module, contribution applying module, and profit sharing module. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because memory, microprocessor, the receiving module, contribution calculating module, contribution applying module, and profit sharing module are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for microprocessor, the receiving module, contribution calculating module, contribution applying module, and profit sharing module see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 14-22 do not recite any additional elements of the abstract idea of independent claim 12. Thus, the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claim 12 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 12 and 14-22 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Allowable Subject Matter over Prior Art
8.	The reason for overcoming the prior art of claims 12 and 14-22 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so., Neither the nearest art Sugiura2013/0117362, Teramoto JP 2018-147351, nor Kain 2019/0237171 teach a method, device, and non-transitory computer-readable recording media to create a profit-sharing biometric database using time-contribution and data-contribution as factors for calculation equity. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.

Response to Arguments
9.	Applicant's arguments, filed 5/3/2022, with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive. 
	Applicant argues the claims are not an abstract idea. Applicant furthers this argument by stating: 
    PNG
    media_image1.png
    222
    632
    media_image1.png
    Greyscale

	Examiner disagrees with Applicant that the claims are integrated into a practical application because of meaningful and significant solution activity. See above §101 analysis. Further, Applicants arguments admit this claims are for “inducement” which is a commercial or legal interaction and not an improvement to the technical field but an improvement to the abstract idea. Examiner maintains position.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687